                       No. 6:21-cv-00135

                    Horace Grely Dean III,
                           Plaintiff,
                              v.
                          B. Maxey,
                          Defendant.


                            ORDER

    Plaintiff Horace Grely Dean III, an inmate at Smith County
Jail proceeding pro se, filed this lawsuit against defendant Of-
ficer B. Maxey pursuant to 42 U.S.C. § 1983. This case was re-
ferred to United States Magistrate Judge John D. Love. The
magistrate judge issued a report recommending that this law-
suit be dismissed without prejudice as frivolous and for fail-
ure to state a claim upon which relief may be granted under
28 U.S.C. § 1915A(b). Doc. 7. No objections were filed to the
magistrate judge’s report.
     When there have been no timely objections to a magistrate
judge’s report and recommendation, the court reviews it only
for clear error. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d
1415, 1420 (5th Cir. 1996). Having reviewed the magistrate
judge’s report, and being satisfied that it contains no clear er-
ror, the court accepts its findings and recommendation. Plain-
tiff’s claims are dismissed without prejudice as frivolous and
for failure to state a claim upon which relief may be granted
under 28 U.S.C. § 1915A(b).
                           So ordered by the court on July 9, 2021.



                                    J. C AMPBELL B ARKER
                                  United States District Judge
